AO -I-IJ iKoi ((I 1)')) Arrest Uarr.iin




                                             United States District Court
                                                                      lor the

                                                          Western District of New York


                      United Slates of America
                                     V.




                        SHELBY GARIGEN                                  >
                                                                        >

                                De/emkvil


                                                          ARREST WARRANT

To:        Any authorized law enforcement officer


           VOU ARE COMMANDED to arrest and bring before a United States magistrate Judge without unnecessary delay
Inamc I'fpersim Id he an-esu'd)           SHELBY GARIGEN

who is accused of an offense or violation based on the follow ing document filed with the court:

l"1 Indictment               □ Superseding Indictment          □ Information       Cl Superseding Information            sf Coinplainl
□ Probation Violation Petition                 l~l Supervised Release Violation Petition      CI Violation Notice        □ Order of the Court

fhis offense is briefh described as follows:


  Violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and 2252A{a){5)(B).




Date:            C //9//^                                                                                ^ ^

City and State:           Buffalo, New York                                     JEREftllAH J. MCCARTHY, U.S. Magistrate Judge
                                                                                                I'rinled name and tide




                                                                     l^eliirn


            This warrant was received on idiiiei                            . and the person was arrested on uhne:
at Icily wul slalei


Date:
                                                                                                      njtieer's sif;iialiire


                                                                                                  S>piici^^
                                                                                                t'nnn'd name ana lilhr
